Matter of Diamond v Lichaw (2016 NY Slip Op 01324)





Matter of Diamond v Lichaw


2016 NY Slip Op 01324


Decided on February 24, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 24, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
L. PRISCILLA HALL
SYLVIA O. HINDS-RADIX, JJ.


2015-02935
 (Docket No. U-7577-13/13A)

[*1]In the Matter of Alisa R. Diamond, respondent,
vStephen E. Lichaw, appellant.


Stephen E. Lichaw, Englewood, NJ, appellant pro se.

DECISION & ORDER
Appeal from an order of the Family Court, Nassau County (Merik R. Aaron, J.), dated February 25, 2015. The order denied the father's objections to an order of that court (Lisa M. Williams, S.M.) dated August 26, 2014, which, after a hearing, granted the mother's petition for an upward modification of his child support obligation.
ORDERED that the appeal is dismissed, without costs or disbursements.
On this appeal, the father seeks review of a Family Court order denying his objections to an order issued by a Support Magistrate, which, after a hearing, granted the mother's petition for an upward modification of his child support obligation. The issues raised by the father concern, among other things, factual questions such as the Support Magistrate's calculation of the father's 2013 adjusted gross income, which formed the basis for granting the mother's petition for an upward modification of his child support obligation. Thus, the father was required to provide this Court with a transcript of the hearing on the petition before the Support Magistrate (see CPLR 5525[b]; Family Ct Act §§ 1116, 1118; Matter of Davis v Pegues, 266 AD2d 288), and his failure to do so inhibits this Court's "ability to render an informed decision on the merits of the appeal" (Matter of Katz v Dotan, 90 AD3d 661, 661; see Waterside Estates at Cresthaven Homeowners Assn., Inc. v Ciafone, 108 AD3d 620, 620-621; Garnerville Holding Co. v IMC Mgt., 299 AD2d 450, 450). We therefore must dismiss the appeal (see Matter of Katz v Dotan, 90 AD3d at 662; Matter of Embro v Smith, 59 AD3d 542; Matter of Davis v Pegues, 266 AD2d 288).
ENG, P.J., RIVERA, HALL and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court